DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 and Response to Amendment
It is respectfully noted that Applicants cannot file a Request for Continued Examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions) (see at least: MPEP 706.07(h)(VI); MPEP 821.03; and 37 CFR 1.145).  Here, as laid out in the communication sent on 19 February 2021, the currently amended claims are distinct from the originally presented claims for which Applicant has already received an action on the merits. The originally presented claimed subject matter was directed to a method/system for engaging a vertical navigational descent mode for an aircraft by accounting for current information such as a current flight path angle and a current vertical speed (i.e., the originally claimed invention was directed towards steps performed during flight) (emphasis added).  In contrast, the currently amended claims are directed to a method/system for planning a vertical navigational descent mode for an aircraft by accounting for predicted information such as a predicted flight path angle and a predicted vertical speed (i.e., the presently claimed invention is directed to steps performed before a flight occurs - "pre-flight planning" as recited in the currently amended claims) (emphasis added).  The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon present an impermissible shift of the invention being claimed (see at least: MPEP 818.02(a)).

The newly submitted amendment to claims 1-19 are directed to an invention that is independent or distinct from the invention originally claimed as noted above and as previously noted in the Office communication dated 19 February 2021.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Here, none of the currently amended claims encompass the originally presented invention.  Instead, the amendment dated 19 April 2021 present only claims drawn to an independent or distinct invention from the invention originally claimed.  Accordingly, claims 1-19, as currently amended, are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.  Because none of the pending claims are directed to the invention originally claims on which Applicant has received an action on the merits, the amendment is nonresponsive and will not be entered.

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 30 December 2020. The submission, however, is not fully responsive to the prior Office action because it represents an impermissible shift in the invention being claimed from that originally presented for which Applicant has already received at least one action on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nadeem Odeh/           Primary Examiner, Art Unit 3669